

115 HRES 1089 IH: Expressing the sense of the House of Representatives that a replacement for the Patient Protection and Affordable Care Act should have certain features.
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1089IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Sessions (for himself, Mr. Faso, Mr. Cole, Mr. Bacon, Ms. Granger, Mr. Hill, Mr. Amodei, Mr. Byrne, Mr. Gianforte, Mr. Lance, Mr. Mitchell, Mr. Johnson of Ohio, Mr. Poe of Texas, Mr. Bishop of Michigan, Ms. Tenney, Mr. Olson, Mr. Buck, Mr. Meadows, and Mr. Cramer) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that a replacement for the Patient Protection and Affordable Care Act should have certain features. 
That it is the sense of the House of Representatives that a replacement for the Patient Protection and Affordable Care Act (Public Law 111–148) should do the following: (1)Allow States to ask for and receive broad authority to reform their individual health insurance markets provided that any such reform— 
(A)ensures that individuals with preexisting conditions experience— (i)lower premiums; 
(ii)lower out-of-pocket costs; and (iii)greater accessibility to in-network providers; 
(B)takes steps towards ensuring that individuals who pay premiums to group health plans and then become too sick to work have access to individual health insurance coverage that is similar to such group health plans in price, quality, and access to care, regardless of any preexisting condition; and (C)has an impact on Federal finances that is budget neutral.  
(2)Grant States the authority necessary— (A)to create market conditions which provide incentives to insurance companies to provide coverage to individuals with an expensive health condition, including cancer, diabetes, and heart disease; and 
(B)to allow individuals to use health savings accounts and individual insurance plans for more services. 